
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3624
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend section 31311 of title 49, United
		  States Code, to permit States to issue commercial driver's licenses to members
		  of the Armed Forces whose duty station is located in the
		  State.
	
	
		1.Short titleThis Act may be cited as the
			 Military Commercial Driver's License
			 Act of 2012.
		2.Domicile requirement for commercial
			 driver's licenseSection
			 31311(a)(12) of title 49, United States Code, is amended to read as
			 follows:
			
				(12)(A)Except as provided in subparagraphs (B) and
				(C), the State may issue a commercial driver’s license only to an individual
				who operates or will operate a commercial motor vehicle and is domiciled in the
				State.
					(B)Under regulations prescribed by the
				Secretary, the State may issue a commercial driver’s license to an individual
				who—
						(i)operates or will operate a commercial motor
				vehicle; and
						(ii)is not domiciled in a State that issues
				commercial driver’s licenses.
						(C)The State may issue a commercial driver’s
				license to an individual who—
						(i)operates or will operate a commercial motor
				vehicle;
						(ii)is a member of the active duty military,
				military reserves, National Guard, active duty United States Coast Guard, or
				Coast Guard Auxiliary; and
						(iii)is not domiciled in the State, but whose
				temporary or permanent duty station is located in the
				State.
						.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
